Citation Nr: 1205557	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  10-12 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability as being secondary to service-connected degenerative joint disease of the right ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1971 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Service connection is in effect for degenerative joint disease of the right ankle.

2.  The Veteran's right knee disability is not etiologically related to the service-connected degenerative joint disease of the right ankle.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include as secondary to service-connected degenerative joint disease of the right ankle, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1); see Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Considering the duties imposed by VCAA and its implementing regulations, the Board finds that all notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  In a September 2008 letter, prior to the rating decision on appeal, the RO sent the Veteran a letter informing him of the evidence necessary to establish a claim for secondary service connection (the Veteran does not claim that the right knee disability had its onset in service).  

The September 2008 letter also satisfies the statutory and regulatory requirement that VA notify a claimant of what evidence, if any, will be obtained by the claimant and what if any evidence will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) ).  The letter informed the Veteran that VA is responsible for getting relevant records from any Federal Agency, including medical records from the military, VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  The letter also advised the Veteran that VA must make reasonable efforts to help the Veteran get relevant records not held by any Federal agency, including State or local governments, private doctors and hospitals, or current or former employers.   It also informed the Veteran of how disability evaluations and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no indication whatsoever that any additional action is needed to comply with the duty to assist the Veteran in connection with the claim.  The Veteran's service treatment records and post-service VA and private medical records have been associated with the claims file.  VA obtained the Veteran's Social Security Administration records.  In addition, VA provided the Veteran with two VA examinations in November 2008 and July 2010, wherein both examiners reviewed the claims file, examined the Veteran, and provided a nexus opinion with rationales to support their opinions.  Thus, the Board finds that these examinations were fully adequate.

Accordingly, the VCAA provisions have been considered and met.  The Veteran was notified of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has provided a positive medical opinion in connection with this claim, which is evidence that the Veteran has actual knowledge of the evidence necessary to substantiate the claim.  He was afforded a meaningful opportunity to participate in the adjudication of the claims.  Hence, the Board finds that the case is ready for adjudication. 

II.  Entitlement to Service Connection for a Right Knee Disability

The Veteran was granted service connection for degenerative joint disease of the right ankle in a June 2007 rating decision.  The Veteran now seeks entitlement to service connection for a right knee disability, which he contends is proximately due to or a result of his service-connected right ankle disability.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2011).  

The Veteran was afforded a VA joint examination in November 2008.  During the examination, the VA examiner noted that an x-ray of the Veteran's knee, taken in November 2008, revealed that he had moderate inflammation of the suprapatellar and infrapatellar spaces.  The examiner diagnosed the Veteran with patellofemoral syndrome.  

With respect to the Veteran's contention that his current right knee disability was incurred as a result of overcompensating due to his service-connected degenerative joint disease of the right ankle, a review of the Veteran's claims folder reveals that the first medical evidence of record of a complaint of right knee pain is found in an August 2008 VA primary care consultation.  The Veteran indicated that he had been having ongoing ankle pain, and that his knee had also begun to be painful over the preceding two to three months.  He was referred to rehabilitation for a brace.  At a September 2008 primary care consultation, the Veteran reported that he was experiencing a constant ache, and at times sharp pain, near his ankle and right knee and that ambulating exacerbated the condition.  No diagnosis was made for his right knee pain.  In June 2009, the Veteran's VA primary care physician provided the opinion that it was as likely as not that the Veteran current knee pain and bursitis were caused by his service-connected ankle disability, with resulting changes in the mechanics of the knee.

Prior to the Veteran's complaints of knee pain made in August 2008, the record reveals that the Veteran had complained of increasing ankle pain during a VA medical consultation in July 2006.  In a September 2007 VA podiatry consultation, the Veteran contended that, while he had ongoing ankle pain since ever since his in-service ankle injury in 1974, over the previous three to four years his ankle was becoming very, very acutely painful, to the point where he would splint his foot to guard against having any pain.  The VA physician noted that the pain interfered with his walking, which he needed to do because of a heart condition.  The physician noted that he ordered an Army combat-type boot for the Veteran to wear at all times.  In a preceding September 2007 primary care note, a VA physician noted that the Veteran had some degree of foot drop and that perhaps he needed a brace or custom shoe to prevent repetitive trauma.  In a November 2007 VA examination of the Veteran's right ankle, the examiner noted that the Veteran's gait was somewhat off, and that he had a slight limp with his right ankle secondary to pain.  

At his aforementioned November 2008 VA joint examination, the examiner, after diagnosing the Veteran with patellofemoral syndrome, provided the opinion that it was less likely than not that the Veteran's right knee patellofemoral syndrome was caused by or a result of his service-connected right ankle degenerative joint disease.  The examiner based this opinion on the fact that the Veteran's ankle injury had taken place at least 33 years previous to the examination and the Veteran had begun to complain of knee pain only six months prior.  He additionally noted that no gait disturbance was evident and the Veteran had not reported having any gait disturbance.  In all, the examiner indicated that he did not find anything to suggest a nexus between the Veteran's historical, physical examination, and radiographic findings to establish a connection between his service-connected right ankle disability and his current knee disability.  

The Veteran was afforded a subsequent VA examination in July 2010.  During the examination, the Veteran reported that he first had an onset of right knee pain in 2002.  The examiner noted that palpation of the Veteran's knee demonstrated lateral greater than medial joint line tenderness as well as some moderate tenderness over the tibial tubercle.  He had mild crepitus with flexion and extension in the patellofemoral joint which was not significantly painful.  Radiographic images revealed mild beaking of the tibial spine but no significant joint interval narrowing and no significant osteophyte formation.  A small enthesophyte off the superior pole of the patella was noted.  Based on these findings, the examiner diagnosed the Veteran with right knee patellofemoral syndrome without significant degenerative changes.  The examiner provided the opinion that the Veteran's right ankle disability did not appear to have significantly affected his knee in any way.  The examiner rationalized this opinion by indicating that the Veteran did not have significant abnormalities either radiographically or clinically, and that his examination was not consistent with any significant degenerative changes or abnormalities as a result of his previous examination.  

At his April 2011 personal hearing, the Veteran indicated that his right knee pain probably began in the 1990's.  He indicated that it began as a light pain but that it very gradually increased in severity over time.  

The Veteran has been clear that he is seeking secondary service connection and not direct service connection.  He has consistently denied having sustained an injury in service to his right knee. 

Based on a review of all the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability as being secondary to degenerative joint disease of the left knee.  The reasons follow.

Initially, the Board finds that the Veteran has provided inconsistent statements throughout the appeal regarding the onset of his knee pain.  For example, when he was examined by VA in November 2008, he reported that his right knee pain had begun approximately six months prior, which would place the onset of his pain in 2008.  See VA examination report.  When he was examined in July 2010, he reported that the pain in his right knee had begun in approximately 2002.  See July 2010 VA examination report.  At the April 2011 video conference hearing, the Veteran testified that his knee pain began in the early 1990s.  See transcript on page 4.  These inconsistent statements have damaged the Veteran's credibility.  As a result, the Board will be according the Veteran's statements and testimony lessened probative value.  

The Board finds as fact that the statement the Veteran made at the time of the November 2008 VA examination that his knee pain had begun six months prior (approximately March 2008) to be the accurate onset of his right knee pain.  This statement was made contemporaneously with the onset of the Veteran's pain.  The Veteran had been seen by VA beginning in 2006, and at no time did he report having knee pain (as he reported having right ankle pain).  Thus, there is no reason to question the accuracy of such report, as it is consistent with the records created contemporaneously with the time period in question.  

There are two medical opinions against the Veteran's claim and one medical opinion that supports the Veteran's claim.  The Board finds that the evidence against the claim outweighs the evidence that supports the claim.  The Board will first address the medical evidence that supports the claim.  In a June 2009 statement, a VA examiner wrote, "In my opinion it is as likely as not that the patient[']s current problems of the knee pain and bursitis are caused by his service connected ankle injury with a resulting change in the normal mechanics of the knee."  

Contrasting with this opinion is a November 2008 VA medical opinion.  There, the examiner noted the Veteran did not have a history of a gait disturbance.  The examiner concluded the following, in part:

Although the [V]eteran cannot recall the exact date of his ankle injury, he was in the service from 1971 to 1975.  Thus, his right ankle injury was at least 33 years ago.  He began to experience right knee pain six months ago.  Although walking is difficult occasionally, he reports no history of gait disturbance, nor is any gait disturbance evident on examination.  The physical examination and radiographic findings are actually quite nonspecific.  I find nothing to suggest a nexus amongst the historical, physical examination and radiographic findings establishing a connection between the [V]eteran's service-connected right ankle condition and his current knee condition.  Thus, I believe it is less likely than not that the [V]eteran's patellofemoral syndrome is caused by, or is a result of, his service-connected right ankle degenerative joint disease.

In a July 2010 VA examination report, the examiner reported the x-ray findings and diagnosed right knee patellofemoral syndrome without significant degenerative changes.  She then wrote the following:

The patient's previous right ankle sprain, while service connected, does not appear to have significantly affected his knee in any way.  He has no significant abnormalities either radiographically or clinically and his exam is not consistent with any significant degenerative changes or abnormalities as a result of his previous exam.  His right knee pain is not the result of his right ankle pain.

The reason the Board finds that the negative opinions are more probative is for several reasons.  The examiners provided detailed rationales for why they came to the conclusions that they did, which conclusions were based upon evidence in the claims file and medical principles.  In the June 2009 medical opinion, the examiner provided a rather cursory opinion and merely based his opinion on a change in the normal mechanics.  The examiner did not explain how the change in the mechanics caused the Veteran's right knee disability.  The November 2008 and July 2010 examiners, however, explained in detail why they thought there was not a relationship between the ankle and the right knee.  In the July 2010 medical opinion, the examiner provided a stronger conclusion than the other two opinions.  Specifically, the November 2008 and June 2009 opinions were based upon the conclusion being more likely and less likely.  The July 2010 examiner stated with assuredness that there was not a relationship between the two disabilities.

The Board finds that both the November 2008 and July 2010 examiner addressed all aspects of a secondary service connection claim.  In other words, the Board finds that their opinions encompass whether the right knee disability is due to or aggravated by the service-connected right ankle disability.  While the November 2008 examiner did not address "aggravation" specifically, the Board finds that the examiner addressed this in an indirect way in this sentence: "I find nothing to suggest a nexus amongst the historical, physical examination and radiographic findings establishing a connection between the [V]eteran's service-connected right ankle condition and his current knee condition."  By concluding he could not find a nexus, it was clear he could not find any nexus, whether it was due to or aggravated by the ankle.  This same analysis can be made for the July 2010 opinion.  She found that the right knee pain was not related to the right ankle disability.  This would imply she found no relationship between the two disabilities, to include aggravation.

The Board is aware of the Veteran's allegations that his right knee pain is the result of his service-connected right ankle disability.  While he is competent to report the onset of his right knee pain, he is not competent to state that this right knee disability is due to the right ankle.  To the extent that he alleged his right knee pain began in the 1990s, the Board rejects that fact as not credible for the reasons described above.  To the extent that the Veteran and/or his representative would assert that the Veteran is competent to provide a nexus between the two disabilities, the Board finds that the Veteran's opinion is outweighed by the November 2008 and July 2010 medical opinions, which were provided by medical professionals.

Given these facts, the Board finds that service connection for a right knee disability as being secondary to the service-connected right ankle disability must be denied.  In reaching this conclusion, it has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Entitlement to service connection for a right knee disability as being secondary to the service-connected degenerative joint disease of the right ankle is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


